DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on May 24, 2021.  Claims 1, 4, 8, 11 and 14 have been amended.  New claims 21-23 have been added.  Claims 1, 2, 4-9, 11-16 and 18-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036).
Claim 1 recites:
An automated teller machine for conducting a transaction, comprising: a cash dispenser (Jamkhedkar, Fig. 1C, [0018], ATM 106 to withdraw cash)
a network controller for establishing a communication link to a server system; (Jamkhedkar, Fig. 1C, [0019], communications network; Fig. 5, [0045], ATM networks 510; Fig. 8, [0067]-[0073], computer components for devices include network controller, communication link, servers)
an infrared array configured to display images; (Jamkhedkar, Fig. 8, [0067]-[0073], computer components for devices include infrared data communications)
at least one processor; and a storage medium storing instructions that, when executed, configure the at least one processor to perform operations comprising: (Jamkhedkar, Fig. 8, [0067]-[0073], computer components for devices include processor and storage medium)
generating a first image, wherein the first image is a QR code that is unique to the automated teller machine and identifies the automated teller machine; transmitting, to a user device, the first 
in response to receiving, from the server system, the confirmation that the user device has captured the first image entering a paired state with the user device; receiving, via the communication link, authentication data indicating that the user device has been authorized to complete the transaction; completing the transaction, the transaction comprising at least one of withdrawing or depositing funds via the cash dispenser; and (Jamkhedkar, Fig. 1C, [0019], QR code mechanism pairs the ATM 106 and the user device 104 for withdrawal of cash; Figs. 2-4, [0027]-[0028], authentication 
terminating the paired state with the user device by causing the user device to enter an unpaired state.  (Jamkhedkar, Fig. 1C, [0018], NFC reads on terminating pairing under BRI)
Claims 8 and 15 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 8, Jamkhedkar, Figs. 1C and 6, [0018], method.  Regarding claim 15, Jamkhedkar, Fig. 6, [0047], CRM.
Claim 2 recites:
The automated teller machine of claim 1, wherein after the predetermined duration of time elapses, the operations further comprise:  37Attorney Docket No. 05793.3846-00000 generating a second image different from the first image, wherein the second image is a different QR code; and transmitting the second image for another predetermined duration of time.  (Jamkhedkar, Figs. 2-4, [0027]-[0028], discusses unique QR codes but does not specifically disclose generating a second image that is a different QR code.  Albertson, [0012], discusses emitting a QR code that changes over time.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the QR code of Jamkhedkar to change over time as disclosed by Albertson in order to enhance security as discussed in Albertson, [0012].)  
Claims 9 and 16 correspond to claim 2 and are rejected on the same grounds.
Claim 4 recites:
The automated teller machine of claim 1, further comprising in response to receiving, from the server system, the confirmation that the user device has captured the first image, stopping display of the first image.  (Jamkhedkar, Figs. 2A-4, [0027]-[0029], once QR code 208 is received, recognized and confirmed, transaction processing occurs; Fig. 2A shows that UI 202c includes QR code 208 and after the QR code 208 is confirmed, processing UI 202d no longer includes QR code 208) 
Claim 11 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The automated teller machine of claim 1, wherein the operations further comprise: generating a second image different from the first image based on a determination that the user device has entered the unpaired state; and transmitting the second image for another predetermined duration of time.  (Jamkhedkar, Figs. 2-4, [0027]-[0028], discusses unique QR codes for each transaction but does not specifically disclose generating a second image.  Albertson, [0012], discusses emitting a QR code that changes.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the QR code of Jamkhedkar to change as disclosed by Albertson in order to enhance security as discussed in Albertson, [0012].)
Claims 12 and 18 correspond to claim 5 and are rejected on the same grounds.
Claim 6 recites:
The automated teller machine of claim 1, the operations further comprising: receiving a location of the user device; and terminating the paired state with the user device when the location resides outside a predetermined area surrounding the automated teller machine.  (Jamkhedkar, Fig. 1C, [0019], NFC; Figs. 2A-2B, [0024], detection of ATM with proximity)
Claims 13 and 19 correspond to claim 6 and are rejected on the same grounds.
Claim 7 recites:
The automated teller machine of claim 1, the operations further comprising: receiving a request for the transaction via the communication link, the request comprising parameters associated with the transaction;38Attorney Docket No. 05793.3846-00000 determining that the automated teller machine is capable for performing the transaction as defined by the parameters based on an operating condition of the automated teller machine; determining that the transaction has been completed; and updating the operating condition in response to the completed transaction.  (Jamkhedkar, Figs. 2A-2B, [0025]-[0026], staged transactions based on various parameters)
Claims 14 and 20 correspond to claim 7 and are rejected on the same grounds.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036) and further in view of Rodrigues (US 2018/0341934).
Claim 21 recites:
The automated teller machine of claim 1, wherein the at least one processor is further configured to perform the operations comprising: transmitting, to the server system, operating data comprising states of monetary instruments available at the automated teller machine; and receiving, from the server system, an indication that the transaction is allowed, wherein the indication that the transaction is allowed is determined based on the operating data.  (Jamkhedkar, Figs. 2A-2B, [0026], further to the indication of a monetary amount, the amount UI 202b can include details regarding ATMS in the proximity that may be used for the transaction.  Jamkhedkar as modified by Albertson does not discuss operating data comprising states of monetary instruments at the ATM.  However, the related art reference Rodrigues, [0023], [0033], [0034], [0036], [0038], [0046], [0062], [0098], discusses querying nearby ATMs based on their ability for a desired withdrawal amount in desired currency denominations.  It would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Jamkhedkar to determine availability based on monetary instruments as discussed in Rodrigues so that a customer can avoid wasting time going to an ATM that does not have desired denominations of currency as discussed in Rodrigues, [0020]. Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Rodrigues in Jamkhedkar as modified by Albertson since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
Claims 22 and 23 correspond to claim 21 and are rejected on the same grounds.
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered and are addressed below.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding “generating a first image, wherein the first image is a QR code that is unique to the automated teller machine and identifies the automated teller machine” as added to independent claims 1, 8 and 15, please see Jamkhedkar, Fig. 5, [0042]-[0044] as discussed in detail above which obviates this feature under the standard of BRI.  Regarding "in response to receiving, from the server system, the confirmation that the user device has captured the first image, stopping display of the first image" as added to claims 4 and 11, please see Jamkhedkar, Fig. 2A.  Regarding new claims 21-23, Rodrigues has been added to show the features of these claims.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of conducting a transaction at an ATM.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, automatic teller machines, user authentication using mobile phone capabilities for security features such as QR codes and checking system capabilities are all familiar elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:

Burkhart (US 2015/0041530) discusses changing displayed QR code after detecting a scan, Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
  /DAVID P SHARVIN/Primary Examiner, Art Unit 3692